Mr. Justice Wilkin delivered the opinion of the court: Counsel for appellant insist that when the contract is properly interpreted the filters were constructed in compliance with the guaranty, and therefore its interpretation becomes a question of law reviewable by this court. The construction insisted upon by them is, that the guaranty merely provided for the erection of filters, the province of which was not to render the water chemically pure, but to merely remove the suspended matter therefrom. On the other hand, appellees insisted below, and the cause was tried upon the theory, that the work of the filters did not conform to the specifications and the guaranty. The interpretation insisted upon by appellant is too narrow a view to take of the guaranty. Its language is: “We guarantee the filtrate will be clear and bright for the purpose for which they are needed, to render the river water and the condensed water suitable for your boilers shall be accomplished.” True, the scope of this language is broad, but the parties have so contracted; and the meaning of the terms used' being clear and obvious, they are not open to construction. Other parts of the guaranty, looking at the instrument as a whole, do not take away from the language just quoted its ordinary meaning, as counsel seem to infer. The question before the trial court, therefore, was whether or not the water, when filtered, was thereby rendered “clear and bright” and “suitable” for appellees’ boilers. The circuit and Appellate Courts found it was not. It is next contended that the trial court erred in refusing to allow appellant, on the hearing, to show any evidence that other filters of the same make, constructed by the same defendant, used for the purpose of filtering Chicago river water under substantially the same conditions obtaining in the plaintiffs’ establishment, did their work to the satisfaction of the parties and without objection on their behalf. It is difficult to see how evidence of the operation of other filters could throw any light on the issue in this case, the question here being, did these filters perform the work which they were guaranteed to perform? The offer was to show “that the work of filtering was done to the satisfaction of the parties and without objection on their behalf.” What was expected of the filters, under the guaranty in those cases, does not appear. Was the water furnished for use in boilers? That other parties were satisfied, or their failure to make objection, does not tend to prove that the water furnished to them was like that which appellant guaranteed to furnish appellees. The offer was not to show that another filter, constructed exactly like these, for the purpose of filtering water under identical conditions obtaining in appellees’ establishment, so purified the water that it was made suitable for boilers. That all filters are not constructed alike is shown even by the evidence in this case. There are different kinds of water, requiring different filtration. It also appears that the river water at the factory of appellees “was the worst of any place in the city,” being near the lake and near the outlet of two large sewers. The sole question in this case being, as before stated, whether the filters constructed for appellees fulfilled the requirements of the guaranty, we are satisfied the offered testimony was merely collateral, and had not such a bearing upon the issue as to justify its admission. The cases cited by counsel for appellant are not, in principle, like the one here under consideration. Other questions raised upon this appeal are not of sufficient importance to require notice, or do not appear to be preserved by way of propositions of law submitted to the trial court. Prom a careful examination of the record, touching the questions properly raised here, we are satisfied the decision of the Appellate Court is right, and it will accordingly be affirmed. Judgment affirmed.